EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Smyth on 3/11/2021. The application has been amended as follows:
Claim 1, step (d): change “the differently labeled nucleotides of step (c) by” to “the differently labeled nucleotides of step (c) [[by]]”
Claim 1, step (e): change “single molecule localization and an/or stochastic optical reconstruction” to “single molecule localization and/or 
Claims 4-5 are canceled

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 11/30/2020 have been fully considered.  In view of the amendment to claim 1 and applicant’s persuasive arguments as to how amended claim 1 distinguishes over the prior art (see pages 6-7 of applicant’s response filed on 11/30/2020), the rejections under 35 USC 103 have been withdrawn.  In view of applicant’s amendment to claim 8, the rejection under 35 USC 112(b) has been withdrawn.  Further in view of the examiner’s amendment above, claims 1-2 and 6-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639